IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40383

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 562
                                                 )
       Plaintiff-Respondent,                     )     Filed: July 2, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
NORMAN LAKE DYE, JR.,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Minidoka County. Hon. Jonathan P. Brody, District Judge.

       Order revoking probation and requiring execution of unified five-year sentence
       with one and one-half-year determinate term for felony battery on a law
       enforcement officer, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Norman Lake Dye, Jr. was convicted of felony battery on a law enforcement officer,
Idaho Code §§ 18-903(a), 18-915(d); and misdemeanor operating a motor vehicle while under
the influence of intoxicating beverages and/or drugs, second offense, I.C. §§ 18-8004, 18-
8005(4). 1 On the battery charge, the district court imposed a unified five-year sentence with a
one and one-half-year determinate term, but after a period of retained jurisdiction, suspended the

1
        On the misdemeanor DUI charge, the district court imposed a sentence of 180 days in jail
with 170 days suspended and credit for one day of time served to run concurrently with the
battery sentence.

                                                1
sentence and placed Dye on probation for four years. Subsequently, Dye admitted to violating
several terms of the probation. The district court revoked probation and, following a second
period of retained jurisdiction, suspended the sentence and again placed Dye on probation for
four years. Another report of probation violation was filed and the district court consequently
revoked probation and ordered execution of the original sentence without reduction.          Dye
appeals, contending that the district court abused its discretion in revoking probation and in
failing to sua sponte reduce his sentence upon revocation.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation, a court must examine whether the probation
is achieving the goal of rehabilitation and is consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
325, 834 P.2d at 327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989).
The court may also order a period of retained jurisdiction. State v. Urrabazo, 150 Idaho 158,
162, 244 P.3d 1244, 1248 (2010). A decision to revoke probation will be disturbed on appeal
only upon a showing that the trial court abused its discretion. Beckett, 122 Idaho at 325, 834
P.2d at 327. In reviewing the propriety of a probation revocation, the focus of the inquiry is the
conduct underlying the trial court’s decision to revoke probation. State v. Morgan, 153 Idaho
618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider the elements of the
record before the trial court relevant to the revocation of probation issues which are properly
made part of the record on appeal. Id.
       Sentencing is also a matter for the trial court’s discretion. Both our standard of review
and the factors to be considered in evaluating the reasonableness of a sentence are well
established and need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822
P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-
73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).


                                                2
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of the probation. Id.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either in revoking probation or in ordering
execution of Dye’s original sentence without modification.       Therefore, the order revoking
probation and directing execution of Dye’s previously suspended sentence is affirmed.




                                                3